Exhibit 10.2

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

This Amendment to Change of Control Agreement, dated as of May 28, 2013, is
entered into by and between The Greenbrier Companies, Inc. (the “Company”) and
the undersigned (“Employee”) and amends that certain Change of Control Agreement
(the “Agreement”) between such parties. Capitalized terms not otherwise defined
in this Amendment have the meanings as defined in the Agreement.

WHEREAS, the Company may grant awards of restricted stock units to Employee in
the future, and desires that such awards be subject to the same acceleration of
vesting upon a Change of Control as applies to stock options and restricted
stock awards under the terms of the Agreement.

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Section 4(a)(iv) of the Agreement is amended in its entirety to read as
follows:

“(iv) As of the Date of Termination, all unvested stock options held by Employee
shall become fully vested and exercisable; all restricted stock awards held by
Employee shall become fully vested and no longer subject to repurchase or
forfeiture; and all restricted stock units held by Employee shall become fully
vested. The number of performance-based shares or units that shall become vested
shall equal the number of shares or units that would have vested under the terms
of the award agreement based on achievement of target level performance.”

2. Except as hereby amended, the Agreement shall remain in full force and
effect.

 

THE GREENBRIER COMPANIES, INC.: By:  

 

EMPLOYEE:

 

Signature

 

Print Name